AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations                                    FILED
                                                                                                      T JAN 2 5 2019
                                    UNITED STATES DISTRICT C
                                          SOUTHERN DISTRICT OF CALIFO                        IA CLERK US DISTRICT COURT
                                                                                             SOUTHERN DISTRICT F C LIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN B                                        DEPUTY
                                                                     (For Revocation of Probation or Supervised Release)
                               v.                                    (For Offenses Committed On or After November l, 1987)
                    SERGIO PRECIADO
                                                                        Case Number:        14CR0983-DMS

                                                                     Victor Pippins CJA
                                                                     Defendant's Attorney

REGISTRATION NO.                46789298
 o-
THE DEFENDANT:
1:8:1 admitted guilt to violation ofallegation(s) No.       1

 D was found guilty in violation of allegation(s) No.     ~~~~~~~~~~~~~-
                                                                                                       after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature ofViolatiou
               I                    Unlawful use of a controlled substance




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      .Iamrnrv 25 2019
                                                                      Date oflmposition of Sentence



                                                                      HON. Da           . a raw
                                                                      UNITED STATES DISTRICT JUDGE




                                                                                                                    14CR0983-DMS
2AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                SERGIO PRECIADO                                                          Judgment - Page 2 of 2
CASE NUMBER:              14CR0983-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 FIVE (5) MONTHS.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
        D    on or before
        D    as notified by the United States Marshal.
        D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on

 at   ~~~~~~~~~~~~
                                           , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                       14CR0983-DMS
